Exhibit 10.5

 

FIRST AMENDMENT

OF

H.B. FULLER COMPANY

2003 DIRECTORS’ DEFERRED COMPENSATION PLAN

 

H.B. Fuller Company (“H.B. Fuller”) maintains a nonqualified, unfunded deferred
compensation plan (the “Plan”) for the benefit of the non-employee members of
its board of directors which is currently embodied in a document entitled “H.B.
Fuller Company Directors’ Compensation Plan (the “Plan Statement”). The Plan
Statement is hereby amended as follows:

 

1.     DEFINITION OF CHANGE IN CONTROL. Effective January 23, 2008,
Section 1.1(d)(ii) of the Plan Statement is amended by replacing the number
“15%” with the number “30%.”

 

2.    SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

 

Dated: January 24, 2008     H.B. FULLER COMPANY       By:    /s/ Michele Volpi  
   

Its:

 

President and Chief Executive Officer